Exhibit 10.19

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made as of April 1, 2004,
between Donald B. Murray (“Executive”) and Resources Connection, Inc. (the
“Company”).

 

RECITALS

 

WHEREAS, the Company, as successor-in-interest to RC Transaction Corp., and
Executive are parties to that certain Employment Agreement dated April 1, 1999
(the “Prior Employment Agreement”); and

 

WHEREAS, the Company and Executive mutually desire to replace the Prior
Employment Agreement and to continue Executive’s employment with the Company in
the capacities described below, on the terms and conditions hereinafter set
forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties agree as follows:

 

1. REPLACEMENT OF PRIOR EMPLOYMENT AGREEMENT

 

Executive and the Company agree that, effective April 1, 2004, this Agreement
replaces and supersedes the Prior Employment Agreement and that the Prior
Employment Agreement shall be of no further force or effect.

 

2. DUTIES

 

(a) The Company does hereby hire, engage, and employ Executive as the Chairman
and Chief Executive Officer of the Company, and Executive does hereby accept and
agree to such hiring, engagement, and employment. During the Period of
Employment (as defined in Section 3), Executive shall serve the Company in such
positions fully, diligently, competently, and in conformity with the provisions
of this Agreement, directives of the Board of Directors of the Company (the
“Board”), and the corporate policies of the Company as they presently exist, and
as such policies may be amended, modified, changed, or adopted during the Period
of Employment, and Executive shall have duties and authority consistent with
Executive’s position as Chairman and Chief Executive Officer. If requested by
the Company, Executive shall also serve as a member of Board committees without
additional compensation.

 

(b) Throughout the Period of Employment, Executive shall devote his full time,
energy, and skill to the performance of his duties for the Company, vacations
and other leave authorized under this Agreement excepted. The foregoing
notwithstanding, Executive shall be permitted to (i) engage in charitable and
community affairs, (ii) act as a director of any corporations or organizations
outside the Company, not to exceed five (5) in number, and receive compensation
therefor, and (iii) to make investments of any character in any business or

 

-1-



--------------------------------------------------------------------------------

businesses and to manage such investments (but not be involved in the day-to-day
operations of any such business); provided, in each case, and in the aggregate,
that such activities do not interfere with the performance of Executive’s duties
hereunder or conflict with the provisions of Sections 13 and 14, and further
provided that Executive shall not serve as a director of any other publicly
traded entity without informing the Compensation Committee of the Board prior to
the commencement of such service.

 

(c) Executive shall exercise due diligence and care in the performance of his
duties for and the fulfillment of his obligations to the Company under this
Agreement.

 

(d) During the Period of Employment, the Company shall furnish Executive with
office, secretarial and other facilities and services as are reasonably
necessary or appropriate for the performance of Executive’s duties hereunder and
consistent with his position as the President and Chief Executive Officer of the
Company.

 

(e) Executive hereby represents to the Company that the execution and delivery
of this Agreement by Executive and the Company and the performance by Executive
of Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment or other agreement or policy to which
Executive is a party or otherwise bound.

 

3. PERIOD OF EMPLOYMENT

 

The “Period of Employment” shall, unless sooner terminated as provided herein,
be five (5) years commencing on April 1, 2004 (the “Effective Date”) and ending
with the close of business on March 31, 2009. Notwithstanding the preceding
sentence, commencing with April 1, 2008 and on each April 1 thereafter (each an
“Extension Date”), the Period of Employment shall be automatically extended for
an additional one-year period, unless the Company or Executive provides the
other party hereto sixty (60) days’ prior written notice before the next
scheduled Extension Date that the Period of Employment shall not be so extended
(the “Non-Extension Notice”). The term “Period of Employment” shall include any
extension that becomes applicable pursuant to the preceding sentence.

 

4. COMPENSATION

 

(a) BASE SALARY.  During the Period of Employment, the Company shall pay
Executive, and Executive agrees to accept from the Company, in payment for his
services, a base salary of five-hundred fifty thousand dollars ($550,000) per
year (“Base Salary”), payable in equal semi-monthly installments or at such
other time or times as Executive and the Company shall agree. The Board shall
consider not less frequently than annually upward adjustment to Executive’s Base
Salary. The determination of whether Executive’s Base Salary will be upwardly
adjusted is within the sole and absolute discretion of the Board. The Board at
any time or times may, but shall have no obligation to, supplement Executive’s
salary by such bonuses and/or other special payments and benefits as the Company
in its sole and absolute discretion may determine.

 

(b) ANNUAL INCENTIVE COMPENSATION.  During the Period of Employment, Executive
shall be entitled to participate in any annual incentive or bonus plan or plans
maintained by the Company for global senior management executives of the Company
generally,

 

-2-



--------------------------------------------------------------------------------

in accordance with the terms, conditions, and provisions of each such plan as
the same may be changed, amended, or terminated, from time to time in the
discretion of the Board.

 

(c) EQUITY COMPENSATION.  During the Period of Employment, Executive shall be
eligible to receive grants of stock options, restricted stock, stock
appreciation rights, or other equity compensation on such terms and conditions
as determined from time to time in the discretion of the Board.

 

(d) CONTRACT REIMBURSEMENT.  The Company shall reimburse Executive or directly
pay for all reasonable consulting and legal fees and costs attributed to the
development, reviews and modifications of this Agreement and associated
consulting and legal services in accordance with the provisions of Section 4(d).
Such fees and costs shall not exceed five thousand dollars ($5,000). This
subsection (d) shall not be deemed to limit any of Executive’s rights under
Section 25 (“Attorneys’ Fees”).

 

5. BENEFITS

 

(a) HEALTH AND WELFARE.  During the Period of Employment, Executive shall be
entitled to participate in all health and welfare benefit plans and programs and
all retirement, deferred compensation and similar plans and programs generally
available to all other global senior management executives of the Company as in
effect from time to time, subject to any restrictions specified in such plans
and programs.

 

(b) FRINGE BENEFITS.  During the Period of Employment, Executive shall be
entitled to participate in all fringe benefit plans and programs generally
available to all other global senior management executives of the Company as in
effect from time to time, subject to any restrictions specified in such plans
and programs.

 

(c) VACATION AND OTHER LEAVE.  Executive shall be entitled to such amounts of
paid vacation and other leave, as from time to time may be allowed to the
Company’s global senior management executives generally or as approved by the
Board specifically, with such vacation to be scheduled and taken in accordance
with the Company’s standard vacation policies applicable to such personnel.

 

(d) BUSINESS EXPENSES.  During the Period of Employment, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with the Company’s
business expense reimbursement policies as in effect from time to time.

 

(e) AUTOMOBILE.  To the extent provided to other senior officers or executives
of the Company, during the Period of Employment, Executive shall be entitled to
receive an automobile allowance or a leased automobile and reimbursement for
expenses associated with the operation and maintenance of such automobile. The
Company will reimburse Executive upon presentation of vouchers and documentation
for any such operational and maintenance expenses which are consistent with the
usual accounting procedures of the Company.

 

-3-



--------------------------------------------------------------------------------

6. DEATH OR DISABILITY

 

(a) DEFINITION OF PERMANENTLY DISABLED AND PERMANENT DISABILITY.  For purposes
of this Agreement, the terms “Permanently Disabled” and “Permanent Disability”
shall mean Executive’s inability, because of physical or mental illness or
injury, to perform substantially all of his customary duties pursuant to this
Agreement, even with a reasonable accommodation, and the continuation of such
disabled condition for a period of ninety (90) continuous days, or for not less
than one hundred eighty (180) days during any continuous twenty-four (24) month
period. Whether Executive is Permanently Disabled shall be certified to the
Company by a Qualified Physician (as hereinafter defined). The determination of
the individual Qualified Physician shall be binding and conclusive for all
purposes. As used herein, the term “Qualified Physician” shall mean any medical
doctor who is licensed to practice medicine in the State of Executive’s
residence. Executive and the Company may in any instance, and in lieu of a
determination by a Qualified Physician, agree between themselves that Executive
is Permanently Disabled. The terms “Permanent Disability” and “Permanently
Disabled” as used herein may have meanings different from those used in any
disability insurance policy or program maintained by Executive or the Company.

 

(b) VESTING ON DEATH OR DISABILITY.  Upon any termination of the Period of
Employment and Executive’s employment hereunder by reason of Executive’s death
or Permanent Disability, as defined in Section 6(a) (“Death or Disability –
Definition of Permanently Disabled and Permanent Disability”), any remaining
unvested stock options or restricted stock shall thereupon automatically be
deemed vested, notwithstanding any other provision of this Agreement.

 

(c) TERMINATION DUE TO DEATH OR DISABILITY.  If Executive dies or becomes
Permanently Disabled during the Period of Employment, the Period of Employment
and Executive’s employment shall automatically cease and terminate as of the
date of Executive’s death or the date of Permanent Disability (which date shall
be determined by the Qualified Physician or by agreement, under Section 6(a)
above, and referred to as the “Disability Date”), as the case may be. In the
event of the termination of the Period of Employment and Executive’s employment
hereunder due to Executive’s death or Permanent Disability, Executive or his
estate shall be entitled to receive:

 

(i) a lump sum cash payment, payable within ten (10) business days after
termination of Executive’s employment, equal to the sum of (x) any accrued but
unpaid Base Salary as of the date of Executive’s termination of employment
hereunder and (y) any earned but unpaid annual incentive compensation in respect
of the most recently completed fiscal year preceding Executive’s termination of
employment hereunder (the “Earned/Unpaid Annual Bonus”); and

 

(ii) a pro-rated portion of the target annual incentive compensation, if any,
that Executive would have been entitled to receive pursuant to Section 4(b) in
respect of the fiscal year in which termination of Executive’s employment
occurs, based upon the percentage of such fiscal year that shall have elapsed
through the date of Executive’s termination of employment, payable when such
annual incentive would otherwise have been payable had Executive’s employment
not terminated; and

 

-4-



--------------------------------------------------------------------------------

(iii) such Executive benefits described in Sections 4(a), 4(b) and 4(c)
(“Executive Benefits”), if any, as to which Executive may be entitled under the
Executive benefit plans and arrangements of the Company.

 

Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to Executive’s death or Permanent
Disability, except as set forth in Sections 6(b) and 6(c), and except for
Executive’s rights (if any) under the plans, arrangements and programs
referenced in Sections 4(b), 4(c) and 5, Executive shall have no further rights
to any compensation or other benefits under this Agreement.

 

In the event Executive’s employment is terminated on account of Executive’s
Permanent Disability, he shall, so long as his Permanent Disability continues,
remain eligible for all benefits provided under any long-term disability
programs of the Company in effect at the time of such termination, subject to
the terms and conditions of any such programs, as the same may be changed,
modified, or terminated for or with respect to all senior management personnel
of the Company.

 

7.  TERMINATION BY THE COMPANY

 

(a) TERMINATION FOR CAUSE.  The Company may, by providing written notice to
Executive, terminate the Period of Employment and Executive’s employment
hereunder for Cause at any time. The term “Cause” for purpose of this Agreement
shall mean:

 

  (i) Executive’s conviction of or entrance of a plea of guilty or nolo
contendere to a felony; or

 

  (ii) Executive is engaging or has engaged in fraud, material dishonesty, or
other acts of willful misconduct in connection with the business affairs of the
Company; or

 

  (iii) theft, embezzlement, or other criminal misappropriation of funds by
Executive from the Company; or

 

  (iv) Executive’s continued and substantial failure to perform the duties
hereunder (other than as a result of total or partial incapacity due to physical
illness), which failure is not cured within thirty (30) days following written
notice by the Company to Executive of such failure; provided, however, that (A)
it shall not be Cause if Executive is making good faith efforts to perform
duties and (B) this provision shall not apply to any qualitative dissatisfaction
by the Company with Executive’s performance of his duties hereunder; or

 

  (v) Executive’s continued breach of the provisions of Sections 13 and/or 14 of
this Agreement, which breach is not cured within thirty (30) days following
written notice by the Company to Executive of such breach.

 

-5-



--------------------------------------------------------------------------------

If Executive’s employment is terminated for Cause, the termination shall take
effect on the effective date (pursuant to Section 27 (“Notices”)) of written
notice of such termination to Executive.

 

In the event of the termination of the Period of Employment and Executive’s
employment hereunder due to a termination by the Company for Cause, then
Executive shall be entitled to receive: (i) a lump sum cash payment, payable
within ten (10) business days after termination of Executive’s employment equal
to the sum of (A) accrued but unpaid Base Salary as of the date of termination
of Executive’s employment hereunder and (B) any Earned/Unpaid Annual Bonus in
respect of the most recently completed fiscal year preceding termination of
Executive’s employment hereunder; and (ii) such Executive Benefits, if any, as
to which Executive may be entitled under the Executive benefit plans and
arrangements of the Company.

 

Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to termination by the Company for
Cause, except as set forth in this Section 7(a), and except for Executive’s
rights (if any) under the plans, arrangements and programs referenced in
Sections 4(b), 4(c) and 5, Executive shall have no further rights to any
compensation or other benefits under this Agreement.

 

If the Company attempts to terminate Executive’s employment pursuant to this
Section 7(a) and it is ultimately determined that the Company lacked Cause, in
addition to any other non-contractual remedies Executive may have, the
provisions of Section 7(b) (“Termination by the Company-Termination Without
Cause”) shall apply and Executive shall be entitled to receive the payments
called for by Section 7(b) (“Termination by the Company-Termination Without
Cause”) with interest on any past due payments at the rate of eight percent (8%)
per year from the date on which the applicable payment would have been made
pursuant to Section 7(b) (“Termination by the Company-Termination Without
Cause”) plus Executive’s costs and expenses (including but not limited to
reasonable attorneys’ fees) incurred in connection with such dispute.

 

(b) TERMINATION WITHOUT CAUSE. The Company may, with or without reason,
terminate the Period of Employment and Executive’s employment hereunder without
Cause at any time, by providing Executive written notice of such termination. In
the event of the termination of the Period of Employment and Executive’s
employment hereunder due to a termination by the Company without Cause (other
than due to Executive’s death or Permanent Disability), then Executive shall be
entitled to receive:

 

(i) a lump sum cash payment, payable within ten (10) business days after
termination of Executive’s employment equal to the sum of (A) any accrued but
unpaid Base Salary as of the date of Executive’s termination of employment
hereunder, (B) the Earned/Unpaid Annual Bonus, if any, (C) the target annual
incentive compensation, if any, that Executive would have been entitled to
receive pursuant to Section 4(b) in respect of the fiscal year in which
termination of Executive’s employment occurs and (D) an amount equal to the
product of (x) the Executive’s then current Base Salary times (y) the greater of
(I) three (3) and (II) the number of years (including fractions thereof)
remaining in the Period of Employment as of the date of Executive’s termination
of employment (determined without regard to Executive’s termination of
employment and without regard to any further extensions pursuant to Section 3).

 

-6-



--------------------------------------------------------------------------------

(ii) such Executive Benefits, if any, as to which Executive may be entitled
under the Executive benefit plans and arrangements of the Company;

 

(iii) any remaining unvested stock options or restricted stock shall thereupon
automatically be deemed vested, notwithstanding any other provision of this
Agreement; and

 

(iv) continued participation in the Company’s group health insurance plans at
the Company’s expense until the earlier of (A) the expiration of the three (3)
years from the effective date of termination or (B) Executive’s eligibility for
participation in the group health plan of a subsequent employer or entity for
which Executive provides consulting services;

 

provided, however, that the amount otherwise payable to Executive pursuant to
Section 7(b)(i)(D) shall be reduced by the amount of any cash severance or
termination benefits paid to Executive under any other severance plan, severance
program or severance arrangement of the Company and its affiliates (but not
reduced by any other payment to Executive whatsoever, including (without
limitation) any payment by the Company or any affiliate of the Company in
consideration of stock or any other property).

 

Notwithstanding any other provision of this Agreement, following such
termination of Executive’s employment due to termination by the Company without
Cause, except as set forth in this Section 7(b), and except for Executive’s
rights (if any) under the plans, arrangements and programs referenced in
Sections 4(b), 4(c) and 5, Executive shall have no further rights to any
compensation or other benefits under this Agreement.

 

8. TERMINATION BY EXECUTIVE

 

(a) TERMINATION WITHOUT GOOD REASON. Executive shall have the right to terminate
the Period of Employment and Executive’s employment hereunder at any time
without Good Reason (as defined below) upon thirty (30) days prior written
notice of such termination to the Company. Any such termination by the Executive
without Good Reason shall be treated for all purposes of this Agreement as a
termination by the Company for Cause and the provisions of Section 7(a) shall
apply.

 

(b) TERMINATION WITH GOOD REASON. The Executive may terminate the Period of
Employment and resign from employment hereunder for “Good Reason”:

 

  (i) if the Company requires Executive to relocate his principal office to a
location outside of Orange County, California, without Executive’s consent; or

 

  (ii) if the Company fails to provide Executive with the compensation and
benefits called for by this Agreement; or

 

  (iii) if the Company (A) assigns Executive to a position other than Chief
Executive Officer reporting directly to the Board, or substantially diminishes
Executive’s assignment, duties, responsibilities, or operating

 

-7-



--------------------------------------------------------------------------------

       authority from those specified in Section 2 (“Duties”) or (B) employs any
person other than Executive who (I) reports directly to the Board or (II) is not
subordinate to Executive, provided, however, this subsection (iii) shall not
apply to a circumstance in which, pursuant to and consistent with any applicable
statute, regulation, or listing standard, (1) the Company retains an internal
auditor with a direct reporting relationship to the Audit Committee or (2) the
Board of Directors elects a non-executive Chairman of the Board; or

 

  (iv) if the Company materially breaches any provision of this Agreement;

 

provided, however, that none of the events described in Subsection 8(b)(ii),
8(b)(iii) or 8(b)(iv) shall constitute Good Reason unless Executive shall have
notified the Company in writing describing the events which constitute Good
Reason and then only if the Company shall have failed to cure such event within
thirty (30) days after the Company’s receipt of such written notice.

 

Any such termination by Executive for Good Reason shall be treated for all
purposes of this Agreement as a termination by the Company without Cause and the
provisions of Section 7(b) shall apply; provided, however, that if Executive
attempts to resign for Good Reason pursuant to this Section 8(b) and it is
ultimately determined that Good Reason did not exist, Executive shall be deemed
to have resigned from employment without Good Reason and the provisions of
Section 8(a) (“Termination Without Good Reason”) and, by reference therein, the
provisions of Section 7(a) (“Termination For Cause”), shall apply.

 

9. EXCLUSIVE REMEDY

 

Executive agrees that the payments contemplated by this Agreement shall
constitute the exclusive and sole contract remedy for any termination of his
employment and Executive covenants not to assert or pursue any other contractual
remedies, at law or in equity, with respect to any termination of employment.

 

10. EXPIRATION OF PERIOD OF EMPLOYMENT

 

(a) ELECTION NOT TO EXTEND PERIOD OF EMPLOYMENT.  If either party elects not to
extend the Period of Employment pursuant to Section 3, unless Executive’s
employment is earlier terminated pursuant to Sections 6, 7 or 8, termination of
Executive’s employment hereunder shall be deemed to occur on the close of
business on the day immediately preceding the anniversary of the next Extension
Date following the delivery of the Non-Extension Notice pursuant to Section 3.
If the Company elects not to extend the Period of Employment, Executive’s
termination will be treated for all purposes under this Agreement as a
termination by the Company without Cause under Section 7(b). If Executive elects
not to extend the Period of Employment, Executive’s termination will be treated
for all purposes under this Agreement as a termination by Executive without Good
Reason under Section 8(a).

 

-8-



--------------------------------------------------------------------------------

(b) CONTINUED EMPLOYMENT BEYOND EXPIRATION OF PERIOD OF EMPLOYMENT.  Unless the
parties otherwise agree in writing, continuation of Executive’s employment with
the Company beyond expiration of the Period of Employment shall be deemed an
employment at will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided, however, that the provisions of
Sections 13, 14 and 15 shall survive any termination of this Agreement or
Executive’s termination of employment hereunder.

 

11. GROSS-UP

 

Notwithstanding any other provision of this Agreement, if and to the extent any
payment made under this Agreement, either alone or in conjunction with other
payments Executive has the right to receive either directly or indirectly from
the Company, would constitute an “excess parachute payment” under Section 280G
of the Internal Revenue Code of 1986, as amended, then Executive shall be
entitled to receive an excise tax gross-up payment in accordance with Appendix
A.

 

12. MEANS AND EFFECT OF TERMINATION

 

Any termination of Executive’s employment under this Agreement shall be
communicated by written notice of termination from the terminating party to the
other party. The notice of termination shall indicate the specific provision(s)
of this Agreement relied upon in effecting the termination and shall set forth
in reasonable detail the facts and circumstances alleged to provide a basis for
termination, if any such basis is required by the applicable provision(s) of
this Agreement.

 

13. RESTRICTIVE COVENANTS

 

Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

 

(a) During the Period of Employment, Executive will not, directly or indirectly,
(i) engage in any business for Executive’s own account that competes with the
business of the Company or its affiliates (including, without limitation,
businesses which the Company or its affiliates have specific plans to conduct in
the future and as to which Executive is aware of such planning), (ii) enter the
employ of, or render any services to, any person engaged in any business that
competes with the business of the Company or its affiliates, (iii) acquire a
financial interest in any person engaged in any business that competes with the
business of the Company or its affiliates, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant. During the Period of Employment and for a period of two years
thereafter (the “Restricted Period”), Executive will not, directly or
indirectly, interfere with business relationships (whether formed before or
after the date of this Agreement) between the Company or any of its affiliates
and customers, suppliers, partners, members or investors of the Company or its
affiliates.

 

(b) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock

 

-9-



--------------------------------------------------------------------------------

exchange or on an over-the-counter market if Executive (i) is not a controlling
person of, or a member of a group which controls, such person and (ii) does not,
directly or indirectly, own five percent (5%) or more of any class of securities
of such person.

 

(c) During the Restricted Period, Executive will not, directly or indirectly,
(i) solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates.

 

(d) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.

 

(e) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 13 to be reasonable,
if a final determination is made by an arbitrator or court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any arbitrator or court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

 

14. CONFIDENTIALITY.

 

Executive will not at any time (whether during or after his employment with the
Company), unless compelled by lawful process, disclose or use for his own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
subsidiaries or affiliates, any trade secrets, or other confidential data or
information relating to customers, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans, or the business and affairs
of the Company generally, or of any subsidiary or affiliate of the Company;
provided that the foregoing shall not apply to information which is not unique
to the Company or which is generally known to the industry or the public other
than as a result of Executive’s breach of this covenant. Executive agrees that
upon termination of his employment with the Company for any reason, he will
return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company and its affiliates, except that he
may retain personal notes, notebooks and diaries that do not contain
confidential information of the type described in the preceding sentence.
Executive further agrees that he will not retain or use for his account at any
time any trade names, trademark or other proprietary business designation used
or owned in connection with the business of the Company or its affiliates.

 

-10-



--------------------------------------------------------------------------------

15. SPECIFIC PERFORMANCE

 

Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Section 13 or Section 14
would be inadequate and, in recognition of this fact, Executive agrees that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, the Company, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.

 

16. ASSIGNMENT

 

This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that, in the event of a
merger, consolidation, or transfer or sale of all or substantially all of the
assets of the Company with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder.

 

17. GOVERNING LAW

 

This Agreement and the legal relations hereby created between the parties hereto
shall be governed by and construed under and in accordance with the internal
laws of the State of California, without regard to conflicts of laws principles
thereof.

 

18. ENTIRE AGREEMENT

 

This Agreement embodies the entire agreement of the parties hereto respecting
the matters within its scope. This Agreement supersedes all prior agreements of
the parties hereto on the subject matter hereof. Any prior negotiations,
correspondence, agreements, proposals, or understandings relating to the subject
matter hereof shall be deemed to be merged into this Agreement and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as set forth
herein. Notwithstanding the foregoing, this Agreement is not intended to modify
or extinguish any rights or obligations contained in (i) any Stock Option
Agreement between Executive and the Company that was executed prior to the date
hereof or (ii) that certain Indemnification Agreement between Executive and the
Company dated April 22, 2003.

 

-11-



--------------------------------------------------------------------------------

19. POST-TERMINATION COOPERATION

 

Executive agrees that following the termination of his employment for any
reason, he shall reasonably cooperate at mutually convenient times in the
Company’s defense against any threatened or pending litigation or in any
investigation or proceeding by any governmental agency or body that relates to
any events or actions which occurred during the term of Executive’s employment
with the Company. The Company shall reimburse Executive for reasonable expenses
incurred by Executive in connection with such cooperation. Executive shall be
compensated for his time at a mutually agreed upon rate for any services other
than the provision of information to the Company or its counsel and/or
testifying as a witness, which he shall undertake without any compensation.

 

20. MODIFICATIONS

 

This Agreement shall not be modified by any oral agreement, either express or
implied, and all modifications hereof shall be in writing and signed by the
parties hereto.

 

21. WAIVER

 

Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.

 

22. NUMBER AND GENDER

 

Where the context requires, the singular shall include the plural, the plural
shall include the singular, and any gender shall include all other genders.

 

23. SECTION HEADINGS

 

The section headings in this Agreement are for the purpose of convenience only
and shall not limit or otherwise affect any of the terms hereof.

 

24. NON-BINDING MEDIATION

 

Except as provided otherwise herein, before commencing any legal proceeding in
any court of law, any controversy arising out of or relating to this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of Executives employment, including, but not limited to,
any state or federal statutory claims, shall first be submitted to non-binding
mediation in Orange County, California, before a sole mediator selected from
Judicial Arbitration and Mediation Services, Inc., Orange County, California, or
its successor (“JAMS”), or if JAMS is no longer able to supply the mediator,
such mediator shall be selected from the American Arbitration Association,
provided, however, that provisional injunctive relief may, but need not, be
sought by either party to this Agreement in a court of law while mediation
proceedings are pending.

 

-12-



--------------------------------------------------------------------------------

25. ATTORNEYS’ FEES

 

Executive and the Company agree that in any action arising out of this
Agreement, each side shall bear its own attorneys’ fees and costs incurred by it
or him in connection with such action.

 

26. SEVERABILITY

 

In the event that an arbitrator or court of competent jurisdiction determines
that any portion of this Agreement is in violation of any statute or public
policy, then only the portions of this Agreement which violate such statute or
public policy shall be stricken, and all portions of this Agreement which do not
violate any statute or public policy shall continue in full force and effect.
Furthermore, any order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

 

27. NOTICES

 

All notices under this Agreement shall be in writing and shall be either
personally delivered or mailed postage prepaid, by certified mail, return
receipt requested:

 

  (a) if to the Company:

 

       Attn: Kate W. Duchene, Esq.

 

       With copies to:

 

       David A. Krinsky, Esq.

       O’Melveny & Myers LLP

       610 Newport Center Drive, Suite 1700

       Newport Beach, California 92660

 

  (b) if to Executive:

 

       Donald B. Murray

       1019 Emerald Bay

       Laguna Beach, CA 92651

 

       With a copy to:

 

       Mike Hood, Esq.

       Paul Hastings Janofsky & Walker LLP

       695 Town Center Drive, 17th Floor

       Costa Mesa, CA 92626

 

Notice shall be effective when personally delivered, or five (5) business days
after being so mailed.

 

-13-



--------------------------------------------------------------------------------

28. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

29. WITHHOLDING TAXES

 

The Company may withhold from any amounts payable under this Agreement such
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

 

[Remainder of Page Intentionally Left Blank]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement as of the date first above written.

 

THE COMPANY:

By:

 

/s/    KATE DUCHENE

--------------------------------------------------------------------------------

Name:

 

Kate Duchene

--------------------------------------------------------------------------------

Title:

 

EVP Human Resources

--------------------------------------------------------------------------------

EXECUTIVE:

/s/    DONALD B. MURRAY

--------------------------------------------------------------------------------

Donald B. Murray

 

-15-



--------------------------------------------------------------------------------

APPENDIX A

(Gross-Up Provisions)

 

(a) In the event it is determined (pursuant to (b) below) or finally determined
(as defined in (c)(iii) below) that any payment, distribution, transfer, benefit
or other event with respect to the Company or a successor, direct or indirect
subsidiary or affiliate of the Company (or any successor of affiliate of any of
them, and including any benefit plan of any of them), and arising in connection
with an event described in Section 280G(b)(2)(A)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”), occurring after the Effective Date, to or for
the benefit Executive or Executive’s dependents, heirs or beneficiaries (whether
such payment, distribution, transfer, benefit or other event occurs pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Appendix A) (each a “Payment” and
collectively the “Payments”) is or was subject to the excise tax imposed by
Section 4999 of the Code, and any successor provision or any comparable
provision of state or local income tax law (collectively, “Section 4999”), or
any interest, penalty or addition to tax is or was incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest,
penalty, addition to tax, and costs (including professional fees)) hereinafter
collectively referred to as the “Excise Tax”), then, within 10 days after such
determination or final determination, as the case may be, the Company shall pay
to Executive (or to the applicable taxing authority on Executive’s behalf) an
additional cash payment (hereinafter referred to as the “Gross-Up Payment”)
equal to the amount such that after payment by Executive of all taxes, interest,
penalties, additions to tax and costs imposed or incurred with respect to the
Gross-Up Payment (including, without limitation, any income and excise taxes
imposed upon the Gross-Up Payment), Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon such Payment or Payments. This
provision is intended to put Executive in the same position as Executive would
have been had no Excise Tax been imposed upon or incurred as a result of any
Payment.

 

(b) Except as provided in subsection (c) below, the determination that a Payment
is subject to an Excise Tax shall be made in writing by a certified public
accounting firm selected by Executive (“Executive’s Accountant”). Such
determination shall include the amount of the Gross-Up Payment and detailed
computations thereof, including any assumptions used in such computations (the
written determination of the Executive’s Accountant, hereinafter, the
“Executive’s Determination”). The Executive’s Determination shall be reviewed on
behalf of the Company by a certified public accounting firm selected by the
Company (the “Company’s Accountant”). The Company shall notify Executive within
10 business days after receipt of the Executive’s Determination of any
disagreement or dispute therewith, and failure to so notify within that period
shall be considered an agreement by the Company to make payment as provided in
subsection (a) above within 10 days from the expiration of such 10 business-day
period. In the event of an objection by the Company to the Executive’s
Determination, any amount not in dispute shall be paid within 10 days following
the 10 business-day period referred to herein, and with respect to the amount in
dispute the Executive’s Accountant and the Company’s Accountant shall jointly
select a third nationally recognized certified public accounting firm to resolve
the dispute and the decision of such third firm shall be final, binding and
conclusive upon the Executive and the Company. In such a case, the third
accounting firm’s findings shall be deemed the binding determination with
respect to the amount in dispute,

 

Appendix A-1



--------------------------------------------------------------------------------

obligating the Company to make any payment as a result thereof within 10 days
following the receipt of such third accounting firm’s determination. All fees
and expenses of each of the accounting firms referred to in this Appendix A
shall be borne solely by the Company.

 

(c) (i) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service (or any successor thereof) or any state or local taxing
authority (individually or collectively, the “Taxing Authority”) that, if
successful, would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than 30 days
after Executive receives written notice of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid; provided, however, that failure by Executive to give such
notice within such 30-day period shall not result in a waiver or forfeiture of
any of Executive’s rights under Section 10 and this Appendix A except to the
extent of actual damages suffered by the Company as a result of such failure.
Executive shall not pay such claim prior to the expiration of the 15-day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes, interest, penalties
or additions to tax with respect to such claim is due). If the Company notifies
Executive in writing prior to the expiration of such 15-day period (regardless
of whether such claim was earlier paid as contemplated by the preceding
parenthetical) that it desires to contest such claim (and demonstrates to the
reasonable satisfaction of Executive its ability to make the payments to
Executive which may ultimately be required under this section before assuming
responsibility for the claim), Executive shall:

 

(A) give the Company any information reasonably requested by the Company
relating to such claim;

 

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company that is reasonably acceptable to Executive;

 

(C) cooperate with the Company in good faith in order effectively to contest
such claim; and

 

(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all attorneys
fees, costs and expenses (including additional interest, penalties and additions
to tax) incurred in connection with such contest and shall indemnify and hold
Executive harmless, on an after-tax basis, for all taxes (including, without
limitation, income and excise taxes), interest, penalties and additions to tax
imposed in relation to such claim and in relation to the payment of such costs
and expenses or indemnification. Without limitation on the foregoing provisions
of this Appendix A, and to the extent its actions do not unreasonably interfere
with or prejudice Executive’s disputes with the Taxing Authority as to other
issues, the Company shall control all proceedings taken in connection with such
contest and, in its reasonable discretion, may pursue

 

Appendix A-2



--------------------------------------------------------------------------------

or forego any and all administrative appeals, proceedings, hearings and
conferences with the Taxing Authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax, interest or penalties
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs Executive to pay such claim and sue for a refund, the Company
shall advance an amount equal to such payment to Executive, on an interest-free
basis, and shall indemnify and hold Executive harmless, on an after-tax basis,
from all taxes (including, without limitation, income and excise taxes),
interest, penalties and additions to tax imposed with respect to such advance or
with respect to any imputed income with respect to such advance, as any such
amounts are incurred; and, further, provided, that any extension of the statute
of limitations relating to payment of taxes, interest, penalties or additions to
tax for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount; and,
provided, further, that any settlement of any claim shall be reasonably
acceptable to Executive and the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and Executive shall be entitled to settle or contest, as the case may
be, any other issue.

 

(ii) If, after receipt by Executive of an amount advanced by the Company
pursuant to paragraph (c)(i), Executive receives any refund with respect to such
claim, Executive shall (subject to the Company’s complying with the requirements
of this Appendix A) promptly pay to the Company an amount equal to such refund
(together with any interest paid or credited thereof after taxes applicable
thereto), net of any taxes (including, without limitation, any income or excise
taxes), interest, penalties or additions to tax and any other costs incurred by
Executive in connection with such advance, after giving effect to such
repayment. If, after the receipt by Executive of an amount advanced by the
Company pursuant to paragraph (c)(i), it is finally determined that Executive is
not entitled to any refund with respect to such claim, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall be treated as a Gross-Up Payment and shall offset, to the extent
thereof, the amount of any Gross-Up Payment otherwise required to be paid.

 

(iii) For purposes of this Appendix A, whether the Excise Tax is applicable to a
Payment shall be deemed to be “finally determined” upon the earliest of: (A) the
expiration of the 15-day period referred to in paragraph (c)(i) above if the
Company has not notified Executive that it intends to contest the underlying
claim, (B) the expiration of any period following which no right of appeal
exists, (C) the date upon which a closing agreement or similar agreement with
respect to the claim is executed by Executive and the Taxing Authority (which
agreement may be executed only in compliance with this Appendix A),

 

Appendix A-3



--------------------------------------------------------------------------------

(D) the receipt by Executive of notice from the Company that it no longer seeks
to pursue a contest (which shall be deemed received if the Company does not,
within 15 days following receipt of a written inquiry from Executive,
affirmatively indicate in writing to Executive that the Company intends to
continue to pursue such contest).

 

(d) As a result of uncertainty in the application of Section 4999 that may exist
at the time of any determination that a Gross-Up Payment is due, it may be
possible that in making the calculations required to be made hereunder, the
parties or their accountants shall determine that a Gross-Up Payment need not be
made (or shall make no determination with respect to a Gross-Up Payment) that
properly should be made (“Underpayment”), or that a Gross-Up Payment not
properly needed to be made should be made (“Overpayment”). The determination of
any Underpayment shall be made using the procedures set forth in paragraph (b)
above and shall be paid to Executive as an additional Gross-Up Payment. The
Company shall be entitled to use procedures similar to those available to
Executive in paragraph (b) to determine the amount of any Overpayment (provided
that the Company shall bear all costs of the accountants as provided in
paragraph (b)). In the event of a determination that an Overpayment was made,
any such Overpayment shall be treated for all purposes as a loan to Executive
with interest at the applicable Federal rate provided for in Section 1274(d) of
the Code; provided, however, that the amount to be repaid by Executive to the
Company shall be subject to reduction to the extent necessary to put Executive
in the same after-tax position as if such Overpayment were never made.

 

Appendix A-4